

115 HR 266 IH: Law Enforcement Inclusion Act of 2016
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 266IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that COPS grant funds   
			     may be used to hire and train new, additional career law enforcement
			 officers who are residents of the communities they serve, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Law Enforcement Inclusion Act of 2016. 2.FindingsCongress finds the following:
 (1)According to the Equal Employment Opportunity Commission (EEOC) and the Census Bureau, which together provide detail on the racial composition of government workers in large American cities, in about two-thirds of the United States cities with the largest police forces, the majority of police officers commute to work from outside the city in which they work.
 (2)When officers live in the cities in which they work, it may reduce the carbon footprint by employees in their journey to work, foster more employee concern in the affairs of their city, ensure manpower will be available in case of emergencies, generate additional tax revenue for the city, and cut down on absenteeism and tardiness.
 (3)According to the President’s Task Force on 21st Century Policing, recommendation 1.8 reads law enforcement agencies should strive to create a workforce that contains a broad range of diversity including race, gender, language, life experience, and cultural background to improve understanding and effectiveness in dealing with all communities..
 (4)Additionally, the Fairness and Effectiveness in Policing: The Evidence states A critical factor in managing bias is seeking candidates who are likely to police in an unbiased manner. Since people are less likely to have biases against groups with which they have had positive experiences, police departments should seek candidates who have had positive interactions with people of various cultures and backgrounds..
			3.Use of COPS grant funds to hire law enforcement officers who are residents of the communities they
 serveSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended— (1)in paragraph (17), by striking and at the end;
 (2)by redesignating paragraph (18) as paragraph (20); (3)in paragraph (20), as so redesignated, by striking (17) and inserting (19); and
 (4)by inserting after paragraph (17) the following:  (18)to recruit, hire, promote, retain, develop, and train new, additional career law enforcement officers who are residents of the communities they serve;
 (19)to develop and publicly report strategies and timelines to recruit, hire, promote, retain, develop, and train a diverse and inclusive law enforcement workforce, consistent with merit system principles and applicable law; and.
			